Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-28-2005

Charles v. BICE
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1342




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Charles v. BICE" (2005). 2005 Decisions. Paper 201.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/201


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No: 04-1342


                               LEGUERRE CHARLES,

                                               Appellant

                                              v.

           BUREAU OF IMMIGRATION & CUSTOMS ENFORCEMENT,
                  Interim Field Office, Director for Detention
                   and Removal for the Philadelphia District


                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Civil Action No.03-cv-01837)
                    District Judge: Honorable James F. McClure, Jr.,


                              Argued November 18, 2004

                BEFORE: ROTH, SMITH and BECKER, Circuit Judges

                              (Filed: November 28, 2005)

Ian Bratlie, Esquire (Argued)
Pennsylvania Immigration Resource Center
50 Mount Zion Road
York, PA 17402
                      Counsel for Appellant

Daryl F. Bloom, Esquire (Argued)
228 Walnut Street, P.O. Box 11754
220 Federal Building Courthouse
Harrisburg, PA 17108
                    Counsel for Appellee
                                        OPINION



ROTH, Circuit Judge:

      Leguerre Charles is appealing an order of the United States District Court for the

Middle District of Pennsylvania, denying his petition for writ of habeas corpus brought

under 28 U.S.C. § 2241. In his petition, Charles challenges the decisions of the

Immigration Judge and the Board of Immigration Appeals, denying his application for

protection under Article III of the Convention Against Torture (CAT). We have appellate

jurisdiction under 28 U.S.C. §§ 1291 and 2253.

      Charles is a native and citizen of Haiti. He was paroled into the United States to

apply for asylum on June 29, 1992. His application was denied but he married an

American citizen and his status was adjusted to lawful permanent resident on September

12, 2000. On December 9, 2002, however, Charles was convicted in Pennsylvania state

court of delivery of cocaine. The Immigration and Naturalization Service then

commenced removal proceedings against Charles, as an alien convicted of an aggravated

felony. Charles responded by applying for protection under Article III of CAT. When

the Immigration Judge and the Board of Immigration Appeals denied him relief under

CAT, Charles brought his unsuccessful habeas petition in the District Court.

      On appeal, Charles asserts that he will be detained in a Haitian prison on his return



                                            2
because of his conviction here and that detention in a Haitian prison, because of the

appalling conditions and treatment of prisoners there, constitutes torture., He also

contends that the District Court used the wrong standard of review when it determined

that “some evidence” supports the decision of the Immigration Judge to deny Charles’s

application for deferral of removal under CAT.

       In light of our decision in Auguste v. Ridge, 394 F.3D 123 (3d Cir. 2005), we will

affirm the judgment of the District Court. In Auguste, we faced a similar factual

situation. Auguste, a Haitian national who was removable based on his conviction of a

narcotics offense, filed a habeas petition for relief under CAT. We held that, although

prison conditions in Haiti are brutal and deplorable, an act – in order to constitute torture

– must be inflicted with the specific intent to cause severe physical or mental pain and

suffering. The petitioner must demonstrate that he is being placed in such conditions by

government officials with the specific intent to inflict severe pain and suffering on him.

395 F.3d at 154. Auguste did not satisfy that standard, nor does Charles. We will

therefore affirm the judgment of the District Court.

       Because of the similarity of the Auguste case to the one before us, we do not need

to get into the issue of the proper standard of review of the Immigration Judge’s decision.

Moreover, in view of the fact that the REAL ID Act, Pub.L. 109-13, Div. B, 119 Stat.

302, has removed habeas jurisdiction in immigration cases from the district courts, there

is no longer need to resolve this issue of standard of review.



                                              3